DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 19 August 2021. Claims 1 and 19-21 have been amended. Claims 4 and 16-17 have been cancelled. No claims have been added. Therefore, claims 1-3, 5-15 and 18-21 are presently pending in this application.
	Claims 1-3, 5-15 and 18-21 have been found allowable based on the examiner’s amendment and examiner’s reasons for allowance below.
Terminal Disclaimer
The terminal disclaimer filed on 23 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Ratner (9,370,635 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Liebenow on 08 March 2022.
The application has been amended as follows: 
In claim 1, in lines 13-19 replace “said body having an opening to an atmosphere at an end of the body distal from the connector, allowing fluid communication between said interior space and the atmosphere; and said breathing assistance device further comprising a supplementary respirable gas jet, said supplementary respirable gas jet having a jet orifice, and adapted to be” with --said body having a distal end portion distal from the wide end of the inside wall, the distal end portion comprising a nozzle and an annular wall, wherein the annular wall surrounds the nozzle, and the annular wall comprises a plurality of openings placed along an annular surface of the annular wall, the plurality of openings are configured to allow fluid to communicate between the interior space and an atmosphere; and said nozzle having a jet orifice and is adapted to be--. In lines 26-27 replace “inside wall is without openings that provide gas leakage between the jet orifice” with --inside wall is continuous between the jet orifice--.
In claim 2, in lines 2-3 replace “cross-sectional shape and is without the openings that provide the gas leakage” with --cross-sectional shape--.
In claim 3, in lines 3-4 replace “pyramidal-shaped wall and is without the openings that provide the gas leakage” with --pyramidal-shaped wall--.
In claim 18, in line 5 replace “the opening” with --the hole--.
In claim 19, in lines 15-33 replace “said body having an opening to atmosphere at an end of the body distal from the patient-end opening, allowing fluid communication between said interior space and the atmosphere; and said breathing assistance device further comprising a supplementary respirable gas 
In claim 20, in lines 8-14 replace “said body having an opening to atmosphere at an end of the body distal from the patient end opening, allowing fluid communication between said interior space and the atmosphere; said breathing assistance device further comprising a supplementary respirable gas jet, said supplementary respirable gas jet having a jet orifice, and adapted to be” with --a manometer, the manometer in fluid communications with the connector; said body having a distal end portion distal from the wide end of the inside wall, the distal end portion comprising a nozzle and an annular wall, wherein the annular wall surrounds the nozzle, and the annular wall comprises a plurality of openings placed along an annular surface of the annular wall, the plurality of openings are configured to allow fluid to communicate between the interior space and an atmosphere; and said nozzle having a jet orifice, and adapted to be--. In lines 23-25 replace “wherein the inside wall is without openings between the jet orifice and the patient end opening that would cause turbulence during inhalation and wherein the inside wall is successively narrower towards the patient end opening” with --wherein the inside wall is successively narrower towards the patient end opening--.
In claim 21, in lines 2-4 replace “a body exhibiting a concave substantially frustum-shaped wall having no openings through which gas escapes during inhalation and causes turbulence within the body;” with --a body exhibiting a concave substantially frustum-shaped wall;--. In lines 11-18 replace “said body having an opening to atmosphere, allowing fluid communication between said interior space and the atmosphere; said breathing assistance device further 
Response to Arguments
Applicant’s arguments, see the remarks filed 19 August 2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 11-12, 15 and 19-21 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 11-12, 15 and 19-21 have been withdrawn. 
Reasons for Allowance
Claims 1-3, 5-15 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A breathing assistance device comprising: a body having an inside wall that is frustum-shaped; said inside wall defining an interior space; said inside wall having a narrow end and a wide 
The closet prior art of record, Travan (2007/0056587 A1), Lemer (4,495,946 A) and Ratner (2011/0088696 A1). 
In figure 5 Travan discloses a breathing assistance device comprising: a body 10 having an inside wall 15 that is frustum shaped (see fig. 5 and para. [0076]); said inside wall 15 defining an interior space (see fig. 5 and para. [0045]); said inside wall 15 having a narrow end and a wide end and a central axis X (see fig. 5); said narrow end of said inside wall 15 forming a patient end opening (see fig. 5); said patient end opening 
In figure 1 Lemer teaches a body 1/21 having an opening to the atmosphere at an end 10 of the body 1/21 distal from the patient end opening allowing fluid communication between said interior space and the atmosphere (see col. 2, lines 20-33 and col. 3, lines 52-57).
In figure 1 Ratner discloses a manometer 128 in fluid communication with the interior space 102 of an inside wall 112 (see para. [0078]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785